                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


  ISAAC DONALD EVERLY,                          )
                                                )
           Plaintiff,                           )
                                                )
  v.                                            )     Case No. 3:17-cv-01440
                                                )     Judge Aleta A. Trauger
  PATRICE Y. EVERLY, PHILLIP J.                 )
  EVERLY, CHRISTOPHER EVERLY,                   )
  THE PHILLIP EVERLY FAMILY                     )
  TRUST and EVERLY AND SONS                     )
  MUSIC (BMI),                                  )
                                                )
           Defendants.                          )


                                            ORDER

       For the reasons discussed in the accompanying Memorandum, setting forth the court’s

findings of fact and conclusions of law following a bench trial, the court hereby DECLARES as

follows:

       1. Don Everly expressly repudiated Phil Everly’s authorship of “Cathy’s Clown” prior to

June 1980 and more than three years before the defendants filed their Counterclaim, as a result of

which the Counterclaim is time-barred, and the defendants are legally estopped from claiming that

Phil Everly was a co-author of “Cathy’s Clown.”

       2. Because the defendants cannot, as a matter of law, establish that they are the statutory

successors of an author of “Cathy’s Clown,” they are estopped from claiming or exercising rights

granted to an author and the statutory successors of an author of “Cathy’s Clown,” a copyrighted

work, including the right to terminate a grant of copyright, the right to register any rights in




  Case 3:17-cv-01440 Document 104 Filed 05/04/21 Page 1 of 2 PageID #: 2320
                                                                                                2


“Cathy’s Clown” with BMI, the U.S. Copyright Office, or any other parties, and the right to

redirect any moneys derived from “Cathy’s Clown.”

       3. The 1980 Release is not a grant subject to termination under the Copyright Act.

       4. Plaintiff Donald Isaac Everly properly terminated the 1960 Grant by virtue of the 2011

Notice to Sony and is the 100% owner of the U.S. rights of termination with respect to the work

“Cathy’s Clown” and the owner of 100% of the songwriter royalties from “Cathy’s Clown.”

       The Clerk is DIRECTED to enter judgment for the plaintiff and to dismiss the

Counterclaim in its entirety, with prejudice.

       This is the final order in this case, for purposes of Rule 58 of the Federal Rules of Civil

Procedure.

       It is so ORDERED.



                                                ALETA A. TRAUGER
                                                United States District Judge




   Case 3:17-cv-01440 Document 104 Filed 05/04/21 Page 2 of 2 PageID #: 2321
